DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.
Response to Amendment
Claims 1, 12 and 22 are amended. Claims 4, 10, 15, 21 and 23 are cancelled. Claims 1-3, 5-9, 11-14, 16-20 and 22 are presented for examination. 
Response to Arguments
Applicant arguments filed on 8/12/2022 have been reviewed. Applicant arguments are persuasive in light of amendments hence the rejection under 35 U.S.C. 103 as being unpatentable over Orr ( US Pub: 20150348554)  and further in view of Lang  ( US Pub:  20170242653/ US Provisional: 62298393)  and further in view of Kennedy ( US Pub: 20140143666 ) are withdrawn. However, upon further consideration a new ground(s) of rejection been given over Arora ( US Pub:  20140122564) and further in view of Lang  ( US Pub:  20170242653/ US Provisional: 62298393)  and further in view of Kennedy ( US Pub: 20140143666 )
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9, 11-14, 16-18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Arora ( US Pub:  20140122564) and further in view of Lang  ( US Pub:  20170242653/ US Provisional: 62298393)  and further in view of Kennedy ( US Pub: 20140143666 )

Regarding claim 1, Arora teaches a voice assistance system for a plurality of devices connected to a network, the system comprising: an interface configured to receive a signal indicative of a voice command ( voice command, Para 0016)  made to a first device ( resume content on a shared media device, Para 0011-0012) , the voice command specifying a previously-played content without specifying by which of the one of the plurality of devices the content was played ( resuming content, Para 0009-0014) ; and at least one processor configured to: extract an action to be performed according to the voice command, provide information comprising timestamp indicating where the previously- played content was stopped on the second device ( where device has halted the presentation, Para 0059) , access data related to the second device from a storage device based on the voice command ( transmit the content, Para 0033, 0036) ( transmit the content related to particular user based on user detection, Para 0033) 

Arora does not explicitly teach determine, among the plurality of devices, a second device last outputting the content specified in the voice command
However, Simon teaches determine, among the plurality of devices, a second device last outputting the content specified in the voice command (the content from the voice command may include a command for the media playback system to play media content but may not identify a particular listening zone or playback zone of the media playback system. Based on this content and information in a user profile for the registered user, such as user history, the computing device 506 may (i) configure an instruction or a set of instructions to cause the media playback system to play the media content via one or more PBDs within the particular playback zone of the media playback system and (ii) implement the configured instruction or set of instructions to play the media content via the one or more PBDs .Para 110, 0127; wherein User history may include commonly used or previously used playback settings by the user to play media content, Para 0126, Provisional – 62298393; Para 0471 495, 0367, US Pub:  20170242653) 
Arora has a base concept of executing the voice command for the content played and restarting the content from a same or different device based on user identification and the content. Arora differed by the claimed invention on the concept of command including previously played content without specifying the device, Simon teaches the concept of command which includes the content without specifying the device and based on the information the device is determined and the results is predictable that it makes the system more user friendly

Arora does not explicitly teach aggregate data relating to the user through interaction with the plurality of devices, and conduct computer learning of speech signatures and patterns to enhance recognition of the user and a content of the voice command
However Kennedy teaches, aggregate data relating to the user through interaction with the plurality of devices ( aggregate data from all the devices, data based on user’s network, Para 0044, 0055) , and conduct computer learning of speech signatures and patterns to enhance recognition of the user and a content of the voice command ( AI remembers metadata for the users, metadata include voice signatures, Para 0050, 0062-0063) which is used to recognize user ( recognize user by different voice patterns, Para 0048,  0050)
Arora modified by Lang have the concept of a shared devices where the previously played content can be restarted on the other device without specifying which device and based on the user. They differed by the claimed invention based on the concept of aggregate learning the user voice signature, Kennedy teaches this known concept and it would have been obvious to modify Arora and Lang to include the concept of Kennedy before effective filing date to yield the predictable result that the system is personalized which improves users experience  ( Para 0044, 0050-0053, Kennedy) 

Regarding claim 2, Arora as above in claim 1, teaches  the interface is configured to receive a second signal indicative of a second voice command to the second device, and the at least one processor is configured to: process the second signal to apprehend the second voice command; 2access data related to the first device from the storage device based on the second voice command, wherein the first device is implicated by the voice command, and generate a control signal based on the data for actuating a control on at least one of the first device and the second device according to the second voice command (multiple user and multiple content and transmit data based on command, Para 0036, 0059, Arora) 

Regarding claim 3, Arora as above in claim 1, teaches  wherein a universal voice recognition system resides on a cloud server, and the storage unit is a cloud storage ( cloud environment, Para 0030; 0016, 0038, 0044) 

Regarding claim 5, Arora as above in claim 1, wherein the at least one processor is further configured to determine whether the recognized user is an authorized user (voice recognition to authenticate the user, Para 0016, 0045) 

Regarding claim 6, Arora as above in claim 1, wherein the at least one processor is further configured to identify one or more devices associated with the user, including the second device ( if user is authorized, Para 0016, 0045) 

Regarding claim 7, Arora as above in claim 1, wherein the at least one processor is configured to generate a visual or verbal response to be played on the first device (response, Fig 5, Arora; provide response or notification, Para 0211, 0231, 0254 Lang) 


Regarding claim 9, Arora as above in claim 1,, wherein the voice command implicates the control on the first device based on information related to the second device, and 3wherein the at least one processor is configured to: acquire the information related to the second device, prepare data based on the information, and transmit the control signal and the data to the first device to actuate the control ( transmit the data to any of the shared devices using verbal command, Para 0051, Fig 4, Arora) 

Regarding claim 11, Arora as above in claim 1, wherein the control to the second device includes open a door of the vehicle, collect data using sensors of the vehicle, media management, or output data on a display of the vehicle (media management, Fig 3-5) 

Regarding claim 12, arguments analogous to claim 1, are applicable. In addition, Arora teaches the method ( Para 0011-0012) 

Regarding claim 13, arguments analogous to claim 2, are applicable. 
Regarding claim 14, arguments analogous to claim 3, are applicable. 
Regarding claim 16, arguments analogous to claim 5, are applicable. 
Regarding claim 17, arguments analogous to claim 6, are applicable. 
Regarding claim 18, arguments analogous to claim 7, are applicable. 
Regarding claim 20, arguments analogous to claim 11, are applicable.
Regarding claim 22, arguments analogous to claim 1, are applicable. In addition, Arora teaches A non-transitory computer-readable medium storing instructions ( Para 0043) 

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arora ( US Pub:  20140122564) and further in view of Lang  ( US Pub:  20170242653/ US Provisional: 62298393)  and further in view of Kennedy ( US Pub: 20140143666 ) and further in view of Orr ( US Pub: 20150348554)  

Regarding claim 8,  Arora modified by Lang and Kennedy does not explicitly teach wherein the voice command implicates the control on the second device, wherein the at least one processor is configured to locate the second device on the network, and transmit the control signal to the second device to actuate the control
However, Orr teaches wherein the voice command implicates the control on the second device, wherein the at least one processor is configured to locate the second device on the network, and transmit the control signal to the second device to actuate the control ( location of the device, 0025, 0028, 0058) 
It would have been obvious having the concept of Arora and Lang and Kennedy to include the concept of Orr before effective filing date to use the system for purposes of home automation ( Para 0022, Orr) 

Regarding claim 19, arguments analogous to claim 8, are applicable. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674